DETAILED ACTION
This application is continuation of application 15/602078. 
Claims 1 - 20 of U.S. Application No. 17227756 filed on 04/12/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2021, and 6/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations “…a conductive material layer …; a first plurality of semiconductor material layers .. each doped a first dopant type; a second plurality of semiconductor material layers .. each doped a second dopant type; a cap layer in contact with a last layer of the second plurality of semiconductor material layers; a radioisotope source proximate or in contact with the cap layer; a first contact …; a second contact …; and wherein electricity is produced between the first and second contacts” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2 – 13 are allowable for depending on claim 1.
Regarding claim 14: the limitations “…a back-side metallization layer; a first plurality of stacked semiconductor epitaxial layers overlying the back-side metallization layer, one or more layers in the first plurality doped a first dopant type; a second plurality of stacked semiconductor epitaxial layers stacked overlying the first plurality, one or more layers in the second plurality doped a second dopant type; a cap layer in contact with a top layer of the second plurality of stacked semiconductor epitaxial layers; and. a radioisotope source disposed such that radioisotopes emitted from the radioisotope source reach the first and second plurality of stacked semiconductor epitaxial layers” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 15 – 17 are allowable for depending on claim 14.
Regarding claim 18: the limitations “… a first stack of material layers, comprising: a first back-side metallization layer; a first plurality of stacked semiconductor epitaxial layers overlying the first back-side metallization layer and each doped p type; a second plurality of stacked semiconductor epitaxial layers overlying the first plurality of stacked semiconductor epitaxial layers and each doped n type; a first cap layer in contact with a top layer of the second plurality of stacked semiconductor epitaxial layers; a first contact in electrical communication with the first cap layer or with one of the second plurality of stacked semiconductor epitaxial layers; a second contact in electrical communication with one of the first plurality of stacked semiconductor epitaxial layers; a first radioisotope source disposed such that radioisotopes emitted from the first radioisotope source reach the first and second plurality of stacked semiconductor epitaxial layers; a second stack of material layers, comprising: a second back-side metallization layer; a third plurality of stacked semiconductor epitaxial layers overlying the second back-side metallization layer and each doped p type; a fourth plurality of stacked semiconductor epitaxial layers stacked overlying the third plurality of stacked semiconductor epitaxial layers and each doped n type; a second cap layer in contact with a top layer of the fourth plurality of stacked semiconductor epitaxial layers; a third contact in electrical communication with the second cap layer or with one of the fourth plurality of stacked semiconductor epitaxial layers; a fourth contact in electrical communication with one of the third plurality of stacked semiconductor epitaxial layers; a second radioisotope source disposed such that radioisotopes emitted from the second radioisotope source reach the third and fourth plurality of stacked semiconductor epitaxial layers; wherein the second and third contacts are electrically connected; and the first and fourth contacts for connecting to a load” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 19 – 20 are allowable for depending on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832